Citation Nr: 1518094	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes, claimed as secondary to service-connected pulmonary sarcoidosis.

2.  Entitlement to service connection for a skin disorder, claimed as secondary to service-connected pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and I.E.



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Senior Counsel


INTRODUCTION

The Veteran had active service from February 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

In May 2013, the Veteran and I.E. testified before the undersigned at the RO.  The hearing transcript is associated with the Veteran's Virtual VA claims file.  Both his electronic and paper claims files have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In written statements and during his hearing, the Veteran indicated that he had received treatment at the VA facilities in Manhattan and Brooklyn in the 1970s.  There is no indication in the claims file that these records were requested or obtained.

The Veteran has identified a number of private treatment providers, the majority of which have been contacted and their records associated with the claims file.  However, in February 2008, the Veteran submitted a release so that VA could request records from John Labiak, M.D.  A review of the record shows that these records were never requested or associated with the claims file.

Finally, in August 2013, the Veteran submitted a written statement from S.S., M.D., who indicated that the Veteran had a long-standing history of sarcoidosis and had high dose steroids in the past.  She further noted that high dose steroids were known to cause diabetes, and the Veteran stated that he had slightly impaired glucose for many years.  This statement appears to suggest that the Veteran's diabetes may be related to his sarcoidosis.  Furthermore, the Veteran has alleged that his skin problems are related to his sarcoidosis and were one of the reasons he was prescribed high-dose steroids.  However, this opinion is inadequate in that no rationale specific to the Veteran is provided, and Dr. S does not state clearly whether the Veteran's steroid use was related to his sarcoidosis or is what led to his diabetes.  As such, an adequate opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Request VA treatment records pertinent to the Veteran from the VA facilities in Brooklyn and Manhattan, dated during the 1970s.  If records cannot be located, the Veteran should be informed.

2.  Take all appropriate steps to obtain private treatment records from John Labiak, M.D., for which the Veteran had provided a release in February 2008.

3.  Schedule the Veteran for an examination to determine whether he has a skin disorder and diabetes that are at least as likely as not (at least a 50/50 probability) related to his service-connected pulmonary sarcoidosis.

The examiner is asked to examine the Veteran and review the claims file prior to providing an opinion.

The examiner is also asked to consider and comment on the August 2013 written statement from Sherry Sussman, M.D and the Veteran's statements regarding his previous skin problems and steroid use and how they relate to both is pulmonary sarcoidosis and diabetes.

A rationale should be provided for any opinion given.

4.  Thereafter, readjudicate the Veteran's claims, issuing a supplemental statement of the case and returning the appeal to the Board if any claim remains denied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




